Court of Appeals
of the State of Georgia

                                           ATLANTA,____________________
                                                    December 19, 2018

The Court of Appeals hereby passes the following order:

A19A0102. KORON RAYSOR v. THE STATE.

         In August 2015, Koron Raysor entered a counseled guilty plea to several
offenses, including false imprisonment, and he was sentenced to twenty years with
ten to serve in prison. On May 4, 2016, Raysor filed a pro se motion in arrest of
judgment. The trial court denied the motion on May 10, 2016, and Raysor filed a pro
se notice of appeal on May 26, 2016. 1 We, however, lack jurisdiction.
         Pro se filings by represented parties are legal nullities. White v. State, 302 Ga.
315, 319 (2) (806 SE2d 489) (2017). The record indicates that, at the time Raysor
filed his pro se notice of appeal, he was still being represented by plea counsel. Three
hours after Raysor filed his notice of appeal, Raysor’s attorney filed a timely motion
for sentence modification. See OCGA § 17-10-1 (f) (court has power to modify a
sentence within one year of the date sentence was imposed). Under these
circumstances, Raysor’s notice of appeal was a nullity. See Soberanis v. State, 345
Ga. App. 403, 405 (812 SE2d 800) (2018).




         1
             Raysor appealed to the Supreme Court, which transferred the matter to this
Court.
     Without a properly filed notice of appeal, we lack jurisdiction over this appeal,
which is hereby DISMISSED. See id.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       12/19/2018
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.